Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed December 6, 2021.  At this point claims 1, 6 and 11 are pending in the instant application and ready for examination by the Examiner.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more due. The claim recites’….

Claim 1
A method for adapting systems of a power grid to changing environmental factors comprising:
a)    inputting a problem having a design and a scenario into a computer system;
b)    choosing one or more performance metrics of a design;

d)    evaluating the one or more measures for the design and scenario;
e)    redefining the design;
f)    repeating steps a through e to create one or more designs;
g)    comparing the one or more designs based on the evaluation of the evaluated performance metrics;
h)    determining a final power grid design from the one or more designs based on the evaluation of the evaluated performance metrics; and
i)    operating the final power grid design;
wherein the evaluation of the performance metrics is executed by instructions by a computer; and 
wherein the performance metric is selected from the group consisting of cost, availability, efficiency and survivability, and
wherein cost is measured by the following formula:

    PNG
    media_image1.png
    21
    100
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    21
    100
    media_image1.png
    Greyscale
=
    PNG
    media_image2.png
    27
    138
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    27
    138
    media_image2.png
    Greyscale


wherein availability is measured by the following formula:



    PNG
    media_image3.png
    19
    30
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    19
    30
    media_image3.png
    Greyscale
=
    PNG
    media_image4.png
    29
    273
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    29
    273
    media_image4.png
    Greyscale
combinations [
    PNG
    media_image5.png
    21
    137
    media_image5.png
    Greyscale

    PNG
    media_image5.png
    21
    137
    media_image5.png
    Greyscale
(
    PNG
    media_image6.png
    39
    125
    media_image6.png
    Greyscale

    PNG
    media_image6.png
    39
    125
    media_image6.png
    Greyscale
)]


efficiency is measured by the following formula:


    PNG
    media_image7.png
    48
    123
    media_image7.png
    Greyscale

    PNG
    media_image7.png
    48
    123
    media_image7.png
    Greyscale


survivability is measured by the following formula:

combat_damage_downtime_frac=
    PNG
    media_image8.png
    47
    86
    media_image8.png
    Greyscale

    PNG
    media_image8.png
    47
    86
    media_image8.png
    Greyscale


Claim 6
A system comprising a non-transitory computer readable storage medium encoded with programming complex systems, the non-transitory computer readable medium with programming configured to:
a) receiving input defining a power grid problem comprising a power grid design and a scenario, the power grid problem addressing changes in environmental factors;
b) receiving input defining one or more performance metrics;
c)    receiving input selecting one or more measures for the one or more chosen performance metrics;

d)    evaluate the one or more measures for the design and scenario;

e)    redefine the power grid design;

f)    repeat steps d through e to create one or more designs;

g)    compare the one or more designs based on the evaluated performance metrics to determine a final design that minimizes one or more performance metrics of the power grid problem; and
h)   operate the power grid system to the final design;

wherein cost is measured by the following formula:


    PNG
    media_image1.png
    21
    100
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    21
    100
    media_image1.png
    Greyscale
=
    PNG
    media_image2.png
    27
    138
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    27
    138
    media_image2.png
    Greyscale



wherein availability is measured by the following formula:


    PNG
    media_image3.png
    19
    30
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    19
    30
    media_image3.png
    Greyscale
=
    PNG
    media_image4.png
    29
    273
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    29
    273
    media_image4.png
    Greyscale
combinations [
    PNG
    media_image5.png
    21
    137
    media_image5.png
    Greyscale

    PNG
    media_image5.png
    21
    137
    media_image5.png
    Greyscale
(
    PNG
    media_image6.png
    39
    125
    media_image6.png
    Greyscale

    PNG
    media_image6.png
    39
    125
    media_image6.png
    Greyscale
)]


efficiency is measured by the following formula:

excess_power_ration=
    PNG
    media_image7.png
    48
    123
    media_image7.png
    Greyscale

    PNG
    media_image7.png
    48
    123
    media_image7.png
    Greyscale



survivability is measured by the following formula:

combat_damage_downtime_frac=
    PNG
    media_image8.png
    47
    86
    media_image8.png
    Greyscale

    PNG
    media_image8.png
    47
    86
    media_image8.png
    Greyscale


Claim 11
A computer program product stored on a non-transitory computer readable medium, wherein a final design produced by the executed computer program product by a computer is used to configure systems of a power grid and wherein executed by a process, the computer program product is configured to:

b)    choose one or more performance metrics;
c)    select one or more measures for the one or more chosen performance metrics;
d)    evaluate the one or more measures for the design and scenario;
e)    redefine the design;
f)    repeat steps a through e to create one or more designs;
g)    compare the one or more designs based on the evaluation of the evaluated performance metrics to determine a final design that minimizes the power grid problem; and
h)    operate the power grid system to the final design
wherein the performance metric is selected from one or more performance metrics selected from a group consisting of cost availability, efficiency, and survivability, and wherein cost is measured by executed the following formula upon :

    PNG
    media_image9.png
    39
    100
    media_image9.png
    Greyscale

    PNG
    media_image9.png
    39
    100
    media_image9.png
    Greyscale
=
    PNG
    media_image10.png
    46
    138
    media_image10.png
    Greyscale

    PNG
    media_image10.png
    46
    138
    media_image10.png
    Greyscale
  

wherein availability is measured by the following formula:

    PNG
    media_image3.png
    19
    30
    media_image3.png
    Greyscale

    PNG
    media_image3.png
    19
    30
    media_image3.png
    Greyscale
=
    PNG
    media_image4.png
    29
    273
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    29
    273
    media_image4.png
    Greyscale
combinations [
    PNG
    media_image5.png
    21
    137
    media_image5.png
    Greyscale

    PNG
    media_image5.png
    21
    137
    media_image5.png
    Greyscale
(
    PNG
    media_image6.png
    39
    125
    media_image6.png
    Greyscale

    PNG
    media_image6.png
    39
    125
    media_image6.png
    Greyscale
)]


efficiency is measured by the following formula:


    PNG
    media_image7.png
    48
    123
    media_image7.png
    Greyscale

    PNG
    media_image7.png
    48
    123
    media_image7.png
    Greyscale



survivability is measured by the following formula:

combat_damage_downtime_frac=
    PNG
    media_image8.png
    47
    86
    media_image8.png
    Greyscale

    PNG
    media_image8.png
    47
    86
    media_image8.png
    Greyscale



Step 1:
‘Are the claims a process, machine, manufacture or a composition of matter?’ The Examiner’s position is these claims recite a process (claim 1), a machine to perform a process (claim 6), and a manufacture with instructions to perform a process (claim 11).  The process is in the form of a pseudo algorithm using specific formulas which generate values for cost, availability, measure and survivability of a ‘system.’ The claims recite steps of generating a scenario & design using performance metrics, measuring the metrics, evaluating the scenario & design and reconfigure the design. Then iterate this process till a design(s) is/are satisfactory and compare and result in a final design. 

Step 2A: (two prong approach)
Prong one: ‘Does the claim recite an abstract idea, law of nature or natural phenomenon? (Mathematical Concept, Mental Process, Methods of Organizing Human)

The Examiner’s position is a portion of the claimed invention falls under both ‘mathematical process’ and ‘mental process.’  
In regards to mathematical concept, all claims contain the following formulas:



    PNG
    media_image11.png
    21
    100
    media_image11.png
    Greyscale

    PNG
    media_image11.png
    21
    100
    media_image11.png
    Greyscale
=
    PNG
    media_image12.png
    27
    138
    media_image12.png
    Greyscale

    PNG
    media_image12.png
    27
    138
    media_image12.png
    Greyscale



wherein availability is measured by the following formula:


    PNG
    media_image13.png
    19
    30
    media_image13.png
    Greyscale

    PNG
    media_image13.png
    19
    30
    media_image13.png
    Greyscale
=
    PNG
    media_image14.png
    29
    273
    media_image14.png
    Greyscale

    PNG
    media_image14.png
    29
    273
    media_image14.png
    Greyscale
combinations [
    PNG
    media_image15.png
    21
    137
    media_image15.png
    Greyscale

    PNG
    media_image15.png
    21
    137
    media_image15.png
    Greyscale
(
    PNG
    media_image16.png
    39
    125
    media_image16.png
    Greyscale

    PNG
    media_image16.png
    39
    125
    media_image16.png
    Greyscale
)]


efficiency is measured by the following formula:

excess_power_ration=
    PNG
    media_image17.png
    48
    123
    media_image17.png
    Greyscale

    PNG
    media_image17.png
    48
    123
    media_image17.png
    Greyscale



survivability is measured by the following formula:

combat_damage_downtime_frac=
    PNG
    media_image18.png
    47
    86
    media_image18.png
    Greyscale

    PNG
    media_image18.png
    47
    86
    media_image18.png
    Greyscale


These formulas are clearly within the sub-domain of mathematical concepts of ‘mathematical formulas or equations.’  

The Examiner’s position is another portion of the claimed invention is within the domain of ‘mental process’ which is defined as concepts performed in the human mind (including an observation, evaluation, judgement, opinion).’ 

Claim 11 have the following claim element:

Defining a scenario and proposed design of a power grid can be accomplished by a mental step. 

Claims 1 and 11 have the following claim element…
b) choosing one or more performance metrics of a design; (Claim 1)
b) choose one or more performance metrics (Claim 11).
Nothing in this claimed element precludes the step from practically being performed within the limitation of the mind. Deciding which metrics which might be a factor is a decision for the mind to determine. 

Claims 1 and 11 have the following claim element…
c) selecting one or more measures for the one or more chosen performance metrics; (Claim 1)
c) select one or more measures for the one or more chosen performance metrics (Claim 11).
Nothing in this claimed element precludes the step from practically being performed within the limitation of the mind. Deciding which metrics to select is a decision for the mind to determine. 

Claims 1, 6 and 11 have the following claim element…

d) evaluate the one or more measures for the design and scenario; (Claim 6)
d) evaluate the one or more measures for the design and scenario (Claim 11).
Nothing in this claimed element precludes the step from practically being performed within the limitation of the mind. The mind has some basis to determine how an evaluation of the design and scenario. 

Claims 1, 6 and 11 have the following claim element…
e) redefining the design; (Claim 1)
e) redefine the power grid design; (Claim 6)
e) redefine the design (Claim 11).
Nothing in this claimed element precludes the step from practically being performed within the limitation of the mind. Redefining a design which was initially created with the mind is further redefined by the mind in order to achieve goals set by the mind. 

Claims 1, 6 and 11 have the following claim element…
g) compare the one or more designs based on the evaluation of the evaluated performance metrics; (Claim 1)
g) compare the one or more designs based on the evaluated performance metrics to determine a final design that minimizes one or more performance metrics of the power grid problem; (Claim 6)

Nothing in this claimed element precludes the step from practically being performed within the limitation of the mind. Comparison of designs is a mental exercise based on the lack of how this is accomplished and determining factors of based on the minds determination. Making a decision on the model which minimizes power use and/or problems is merely a field of use. This is a mental step remains abstract. 

Claim 1 has the following claim element…
h) determining a final power grid design from the one or more designs based on the evaluation of the evaluated performance metrics; (Claim 1)
Determining a final power grid design based on evaluation of performance metrics is a mental step.

2A, Prong two: ‘Does the claim recite addition elements that integrate the judicial exception into a practical application?’ 

Claims 1 and 6 have the following additional element:
a) inputting a problem having a design and a scenario into a computer system (claim 1);
a) receiving input defining a power grid problem comprising a power grid design and a scenario, the power grid problem addressing changes in environmental factors (Claim 6);

c) receiving input selecting one or more measures for the one or more chosen performance metrics (claims 6).
The activity of mere data gathering or the ability input for an equation is insignificant activity MPEP 2106.05(g). Data input is not considered a practical application.

Claims 1, 6 and 11 have the following additional element:
f) repeating steps a through e to create one or more designs; (Claim 1)
f) repeat steps d through e to create one or more designs; (Claim 6)
f) repeat steps a through e to create one or more designs (Claim 11).
Performing repetitive calculations, which is well-understood, routine, conventional as evidenced by MPEP 2106.05(d), section II, list 1, example ii. The act of repeating steps is not considered a practical application. 

Claims 1, 6 and 11 have the following claim element…
i) operating the final power grid design: (claim 1)
h) operate the power grid system to the final design: (Claim 6)
h) operate the power grid system to the final design; (Claim 11).
Operating the final power grid design is interpreted as implementing the design to a power grid.  This is interpreted as mere instruction to apply the determined final design configuration settings on a generic power grid system and is not considered a practical application. 
	 

…wherein the evaluation of the performance metrics is executed by instructions by a computer; and 
This is understood to be generic computer equipment. See MPEP 2106.05(f). The use of a generic computer is not considered a practical application. 

Claims 1, 6 and 11 have the following claim element…
…wherein the performance metric is selected from the group consisting of cost, availability, efficiency and survivability, and (Claim 1)
…wherein the performance metric is selected from one or more performance metrics selected from a group consisting of cost availability, efficiency and survivability, and (Claim 6)
…wherein the performance metric is selected from one or more performance metrics selected from a group consisting of cost availability, efficiency, and survivability, and wherein cost is measured by executed the following formula upon: (Claim 11)
The various types of performance metrics selected for evaluation is interpreted as linking the judicial exception to a field of use and does not integrate the judicial exception to a practical application.

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception?  As discussed above with respect to the 
 
Claims 1 and 6 have the following additional element:
a) inputting a problem having a design and a scenario into a computer system (claim 1);
a) receiving input defining a power grid problem comprising a power grid design and a scenario, the power grid problem addressing changes in environmental factors (Claim 6);
b) receiving input defining one or more performance metrics (claim 6);
c) receiving input selecting one or more measures for the one or more chosen performance metrics (claims 6).
The activity of mere data gathering or the ability input for an equation is insignificant activity MPEP 2106.05(g).  Data input is not considered significantly more.

Claims 1, 6 and 11 have the following claim element…
f) repeating steps a through e to create one or more designs; (Claim 1)
f) repeat steps d through e to create one or more designs; (Claim 6)
f) repeat steps a through e to create one or more designs (Claim 11).
Performing repetitive calculations, which is well-understood, routine, conventional as evidenced by MPEP 2106.05(d), section II, list 1, example ii. The act of repeating steps is not considered significantly more.


i) operating the final power grid design: (claim 1)
h) operate the power grid system to the final design: (Claim 6)
h) operate the power grid system to the final design; (Claim 11).
	Operating the final power grid design is interpreted as implementing the design to a power grid.  This is interpreted as mere instruction to apply the determined final design configuration settings on a generic power grid system and is not considered significantly more, see MPEP 2106.05(f).

Claim 1 has the following claim element…
…wherein the evaluation of the performance metrics is executed by instructions by a computer; and 
This is understood to be generic computer equipment. See MPEP 2106.05(f). The use of a generic computer is not considered significantly more.

Claims 1, 6 and 11 have the following claim element…
…wherein the performance metric is selected from the group consisting of cost, availability, efficiency and survivability, and (Claim 1)
…wherein the performance metric is selected from one or more performance metrics selected from a group consisting of cost availability, efficiency and survivability, and (Claim 6)

The various types of performance metrics selected for evaluation is interpreted as linking the judicial exception to a field of use and does not amount to significantly more.

Response to Arguments
4.	Applicant’s arguments filed on December 6, 2021 for claims 1, 6 and 11 have been fully considered but are not persuasive.

5.	Applicant’s argument:
101 patenting rejection

The Examiner rejected claims 1, 6 and 11 under 35 U.S.C. § 101 and as drawn to non- statutory subject matter.

Applicant submits that the claims as now amended address a specific know problem, that of structuring the electrical grid (grid) for adaptability of grid operations in reaction to a changing environment, and now more clearly involve a novel and statutory class of invention that being the operation of the system design. The two factors distinguishing the claimed invention from and abstract idea. The novel method includes operating the grid based on the determined system configuration from defined performance measurements that are subject to environmental factors of the power grid. 

Examiner’s answer:
The examiner does not see the amendments submitted after the board decision makes the sufficient to overcome the 101 rejection, see updated 35 USC 101 rejection to address amended limitations.

6.	Claims 1, 6 and 11 are rejected.

Conclusion – Final
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence Information
8.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:

	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121